Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on November 4, 2020 is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on November 4, 2020 regarding the allowance of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Austen Paulsen on February 11, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following claims are amended:


	Line 2 “a mask” change to “a first mask”
	Line 4 “using a first mask comprising the mask” change to “using the first mask”
	Line 6 “a sidewall spacer” change to “a first sidewall spacer”
	Line 8 “the sidewall spacer” change to “the first sidewall spacer”

Claim 5 (Currently Amended) The method of claim 1, wherein the first mask for doping the semiconductor substrate comprises a third dielectric layer and a second sidewall spacer over the semiconductor substrate and adjacent to each other, the method further comprising:	 first mask 

Claim 6,
	Lines 1-2 “the sidewall spacer” change to “the first sidewall spacer”

Claim 8,
	Lines 5-6 “a dielectric layer and a sidewall spacer” change to “a first dielectric layer and a first sidewall spacer”
	Line 6 “a mask” change to “a first mask”
	Line 7 “the sidewall spacer” change to “the first sidewall spacer”
	Line 9 “the dielectric layer” change to “the first dielectric layer”



	Line 1 “sidewall spacer” change to “first sidewall spacer”
	Line 2 “is laterally aligned” change to “is vertically aligned”

Claim 10 (Currently Amended) The method of claim 9, further comprising:	forming a second mask comprising a second dielectric layer and a second sidewall spacer adjacent to each other, wherein the second mask is used to form the doped region and the region outside the doped region prior to forming the first dielectric layer

Claim 12 (Currently Amended) The method of claim 11, wherein the second width is greater than

Claim 13,
	Line 5 “the mask” change to “the first mask”

Allowable Subject Matter
5.	Claims 1-14 and 21-26 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:
Claim 1, “etching the semiconductor substrate to form a recess using the first dielectric layer and the first sidewall spacer as a second mask; epitaxially growing an epitaxial region in the recess; depositing a second dielectric layer over the epitaxial region; and forming a gate over the epitaxial region, the gate extending laterally from the first dielectric layer to the second dielectric layer” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Claim 8, “epitaxially growing an epitaxial region over the doped region and the region outside the doped region using a first dielectric layer and a first sidewall spacer adjacent the first dielectric layer as a first mask; after epitaxially growing the epitaxial region, removing the first sidewall spacer; and forming a gate over the epitaxial region, wherein a first edge of the gate is in physical contact with the first dielectric layer, wherein the gate overlaps the epitaxial region and the doped region in a direction perpendicular to a major surface of the semiconductor substrate” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 8 incorporate allowable subject matter.

Claim 21, “a first lateral edge of the epitaxial region adjoins a second lateral edge of the doped region; and forming a gate over the epitaxial region and the doped region, wherein the gate extends laterally from above the region of the semiconductor substrate outside the doped region, over the first lateral edge of the doped region, and over the second lateral edge of the doped region, to above the doped region” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 21 incorporate allowable subject matter.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.P./
Patent Examiner, AU 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818